MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Mar 12 2019, 9:33 am

court except for the purpose of establishing                             CCLERK
                                                                          LERK
                                                                     Indiana Supreme   Court
the defense of res judicata, collateral                                 Indiana
                                                                        Court
                                                                      Court
                                                                                Supreme
                                                                              of Appeals
                                                                            Court of Appeals
                                                                          and
                                                                          and Tax
                                                                              Tax Court
                                                                                   Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
J.S.                                                     Curtis T. Hill, Jr.
Erie, Pennsylvania                                       Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

J.S.,                                                    March 12, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-PC-1728
        v.                                               Appeal from the Delaware Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas A.
Appellee-Respondent                                      Cannon, Jr., Judge
                                                         Trial Court Cause No.
                                                         18C05-1701-PC-3



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019                 Page 1 of 19
[1]   J.S. appeals the post-conviction court’s order denying his petition for post-

      conviction relief. J.S. argues that the post-conviction court erroneously

      determined that he did not receive the ineffective assistance of appellate

      counsel; he also raises a freestanding claim of error regarding this Court’s

      decision in his direct appeal. Finding no error, we affirm.


                                                    Facts
[2]   This Court described the underlying facts in J.S.’s direct appeal:


              In 2013, J.S. and A.B. were both graduate students at Ball State
              University. While enrolled at Ball State, both J.S. and
              A.B. resided in Muncie. After being introduced by a mutual
              friend, J.S. and A.B. entered into a “boyfriend and girlfriend”
              relationship in July of 2013. A.B. described this relationship as a
              monogamous, intimate relationship. This relationship continued
              while A.B. completed an internship in Fishers during the months
              of August, September, and October. After completing her
              internship, A.B. returned to Muncie in the beginning of
              November.


              Upon returning to Muncie, A.B. began residing with J.S. in his
              apartment. A.B. moved all of the belongings which she needed
              to live into J.S.’s apartment. While residing in the apartment
              with J.S., A.B. helped with domestic functions such as cooking
              and cleaning. A.B. and J.S. shared the same bed and engaged in
              sexual relations. A.B. also completed a change of address and
              listed J.S.’s address as the address on her driver’s license.


              A.B. continued to reside with J.S. in his apartment until she temporarily
              relocated to Houston for an internship in January of




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 2 of 19
        2014. J.S. and A.B. planned to again cohabitate after A.B.
        returned from her internship in Houston.


        A.B. and J.S. began to encounter problems with their relationship
        while A.B. was temporarily in Houston. A.B. attributed these
        problems, at least in part, to the distance between them. In March
        of 2014, J.S. flew to Houston to help A.B. drive back to Muncie.
        Once in Houston, J.S. and A.B. began to argue and at one point
        “broke[ ] up.” They then drove back to Muncie together.


        Once back in Muncie, A.B. and J.S. continued to argue. As a
        result of the continuing argument, A.B. decided to move out of
        J.S.’s apartment. However, before she did so, during the evening
        hours of March 30, 2014, J.S. became physical with A.B.


        J.S., who outweighed A.B. by approximately fifty to sixty
        pounds, grabbed A.B., read a text on A.B.’s cellular phone from
        A.B.’s mother, and “threw [A.B.] down onto the bed.” J.S. told
        A.B. “if you want to fight, we'll fight.” J.S. then straddled A.B.,
        who began trying to get away from J.S. J.S. placed his hands
        around A.B.’s neck. A.B. placed her hands on J.S.'s wrists and,
        in an attempt to get him to stop, “squeeze[ed] his arms, sticking
        [her] nails into him.” A.B. was unable to free herself from J.S.


        During their struggle, A.B. pleaded with J.S. to stop, telling him
        that he was hurting her. A.B. became scared after J.S. indicated
        that he “was going to kill” her. J.S. continued choking A.B. until
        she lost consciousness.


        After regaining consciousness, A.B. fled J.S.’s apartment.
        A.B. made her way to a nearby apartment. The resident of that
        apartment notified the police who came to the scene and




Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 3 of 19
              documented A.B.’s demeanor and injuries. A.B. was
              subsequently transported away from the scene by police.


              On June 13, 2014, Appellee–Plaintiff the State of Indiana (the
              “State”) charged J.S. with Class D felony strangulation, Class A
              misdemeanor domestic battery, and Class D felony criminal
              confinement. Following a three-day jury trial, the jury found J.S.
              guilty of Class A misdemeanor domestic battery and not guilty
              of Class D felony strangulation and Class D felony criminal
              confinement. The trial court subsequently imposed a six-month
              suspended sentence. . . .


      J.S. v. State, No. 18A05-1505-CR-448, at *1-*2 (Ind. Ct. App. Dec. 22, 2015)

      (internal citations omitted), trans. denied.


[3]   J.S. filed a direct appeal. The two arguments raised by appellate counsel were

      that (1) the domestic battery statute was unconstitutionally vague as applied to

      J.S. and (2) there was insufficient evidence to support his conviction. Appellate

      counsel did not raise a double jeopardy challenge because J.S. was only

      convicted of one offense, and she did not allege prosecutorial misconduct

      because she did not see any when she examined the record. This Court

      affirmed, finding that the statute was not unconstitutionally vague and that

      there was sufficient evidence. Id. at *3-*4. J.S.’s appellate counsel filed a

      petition to transfer. After she filed that petition, J.S. demanded that she

      withdraw, which she did. He then filed a pro se petition to transfer, which our

      Supreme Court denied.


[4]   On January 11, 2017, J.S. filed a petition for post-conviction relief, arguing

      that he had received the ineffective assistance of appellate counsel. Following
      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 4 of 19
      an evidentiary hearing, the trial court denied J.S.’s petition on May 1, 2018.

      J.S. now appeals.


                                   Discussion and Decision
                                     I. Standard of Review
[5]   The general rules regarding the review of a ruling on a petition for post-

      conviction relief are well established:


              “The petitioner in a post-conviction proceeding bears the burden
              of establishing grounds for relief by a preponderance of the
              evidence.” Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004).
              “When appealing from the denial of post-conviction relief, the
              petitioner stands in the position of one appealing from a negative
              judgment.” Id. To prevail on appeal from the denial of post-
              conviction relief, a petitioner must show that the evidence as a
              whole leads unerringly and unmistakably to a conclusion
              opposite that reached by the post-conviction court. Weatherford v.
              State, 619 N.E.2d 915, 917 (Ind. 1993). Further, the post-
              conviction court in this case made findings of fact and
              conclusions of law in accordance with Indiana Post-Conviction
              Rule 1(6). Although we do not defer to the post-conviction
              court’s legal conclusions, “[a] post-conviction court’s findings
              and judgment will be reversed only upon a showing of clear
              error—that which leaves us with a definite and firm conviction
              that a mistake has been made.” Ben-Yisrayl v. State, 729 N.E.2d
              102, 106 (Ind. 2000) (quotation omitted).


      Hollowell v. State, 19 N.E.3d 263, 268-69 (Ind. 2014).


[6]   J.S.’s primary argument on appeal is that the post-conviction court

      erroneously determined that he did not receive the ineffective assistance of


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 5 of 19
      appellate counsel. To establish ineffective assistance of appellate counsel, the

      petitioner must show that (1) appellate counsel was deficient in his or her

      performance, and (2) the deficiency resulted in prejudice. Id. at 269. Failure to

      satisfy either prong will cause the claim to fail. Henley v. State, 881 N.E.2d 639,

      644 (Ind. 2008). To satisfy the first prong, the defendant must show that

      counsel’s representation fell below an objective standard of reasonableness,

      committing errors so egregious that the defendant did not have the counsel

      guaranteed by the Constitution. Hollowell, 19 N.E.3d at 269. To satisfy the

      second prong, the defendant must show a reasonable probability that, but for

      counsel’s errors, the result of the proceeding would have been different. Id.


                           II. Assistance of Appellate Counsel
[7]   J.S. raises multiple arguments, which we consolidate and restate as follows:

      (1) counsel was ineffective in the manner in which she presented her arguments

      on appeal; (2) counsel was ineffective for failing to raise claims of prosecutorial

      misconduct; and (3) counsel was ineffective for failing to object to the State’s

      brief on direct appeal.1




      1
       J.S. also argues that appellate counsel should have raised a double jeopardy claim. Given that J.S. was only
      convicted of one offense, it is readily apparent that there is no basis for a double jeopardy argument. It is true
      that double jeopardy may be an issue in “cases in which there has been an acquittal on one charge and retrial
      on another charge after a hung jury.” Garrett v. State, 992 N.E.2d 710, 714 (Ind. 2013). Here, however, J.S.
      was convicted of one charge and acquitted of two others; therefore, the Garrett scenario is not applicable. J.S.
      was only put in jeopardy—the risk of trial and conviction—once. Therefore, appellate counsel was not
      ineffective on this basis.


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019                      Page 6 of 19
                        A. Arguments Raised on Direct Appeal
[8]    J.S. first argues that appellate counsel was deficient in the way in which she

       presented the arguments regarding the sufficiency of the evidence supporting his

       conviction and the constitutionality of the domestic battery statute.


                               1. Sufficiency of the Evidence
[9]    To convict J.S. of Class A misdemeanor domestic battery, the State was

       required to prove beyond a reasonable doubt that he knowingly and

       intentionally touched A.B. in a rude, insolent, or angry manner, resulting in

       bodily injury, and that A.B. is or was living as his spouse. Ind. Code § 35-42-2-

       1.3.


[10]   In arguing that the evidence was insufficient to support J.S.’s domestic battery

       conviction, appellate counsel first cited the correct standard of review and

       then noted correctly that the State was required to prove beyond a reasonable

       doubt that J.S. and A.B. had been living as if they were spouses. Appellant’s

       Br. on Direct Appeal p. 16-17. To make that case, the State was required to

       address the following factors:

               (1)     the duration of the relationship;
               (2)     the frequency of contact;
               (3)     the financial interdependence;
               (4)     whether the two (2) individuals are raising children
                       together;
               (5)     whether the two (2) individuals have engaged in tasks
                       directed toward maintaining a common household; and
               (6)     other factors the court considers relevant.


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 7 of 19
       I.C. § 35-42-2-1.3(c). Appellate counsel argued that “the only operative facts

       which were used to establish that [A.B.] and Mr. J.S. had previously been

       ‘living as if a spouse’ of the other were that they had dated and that they had an

       intimate sexual relationship.” Appellant’s Br. on Direct Appeal p. 17.


[11]   It is true that appellate counsel could have elaborated on this argument, but we

       find that even if she had, we would have affirmed the conviction. This Court

       found the following evidence supported the conclusion that J.S. and A.B. had

       been living as if spouses:


               The record reveals that J.S. and A.B., both students at Ball
               State University, had resided together in J.S.’s apartment for
               nearly three months before A.B. temporarily relocated to
               Houston for an internship. They had engaged in a “boyfriend
               and girlfriend” relationship for several months before residing
               together. While residing together in J.S.’s apartment, A.B.
               moved her belongings into the apartment and helped with
               domestic functions such as cooking and cleaning. In addition,
               A.B. and J.S. shared the same bed and engaged in sexual
               relations. A.B. also completed a change of address and listed
               J.S.’s address as the address on her driver’s license. J.S. and
               A.B. also planned to cohabitate after A.B. returned from her
               internship in Houston.


       J.S., No. 18A05-1505-CR-448, at *3 (internal citation omitted). We find that

       even if appellate counsel had elaborated on this argument, it would have been

       to no avail. In other words, J.S. cannot establish prejudice on this basis.


[12]   J.S. contends that appellate counsel should have also challenged the

       sufficiency of the evidence supporting the other elements of the domestic

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 8 of 19
       battery statute. We disagree that any arguments in this regard would have

       changed the result. The State presented overwhelming evidence that J.S.

       battered and injured A.B. Specifically, A.B. testified that he threw her on the

       bed, straddled her, put his hands around her neck, and squeezed until she lost

       consciousness. She stated that when she regained consciousness, pain was

       radiating from her head and neck and that it hurt to swallow and talk. Police

       officers and a physician corroborated her testimony by testifying about her

       many injuries, including redness, fingerprints on her neck, red eyes, a raspy

       voice, and difficulty swallowing.2 Given that this evidence readily supports the

       jury’s conclusion that J.S. touched A.B. in a rude, insolent, or angry manner,

       causing bodily injury, J.S.’s claim of ineffective assistance of appellate counsel

       based on counsel’s failure to make an argument in this regard must fail.


                 2. Constitutionality of Domestic Battery Statute
[13]   J.S. also argues that his appellate counsel was deficient in the way in which she

       argued that the domestic battery statute was unconstitutional. Before 2003, the

       statute did not define “living as if a spouse.” I.C. § 35-42-2-1.3 (2002). After

       this Court found that the statute was unconstitutionally vague as applied




       2
        To the extent that J.S. argues that counsel should have contended that A.B.’s testimony was incredibly
       dubious, we note that the rule of incredible dubiosity applies only when a sole witness testifies. Carter v. State,
       31 N.E.3d 17, 30-31 (Ind. Ct. App. 2015). Here, A.B.’s testimony was corroborated in relevant part by law
       enforcement officers and medical personnel. Therefore, under no circumstances would A.B.’s testimony
       have been found to be incredibly dubious.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019                       Page 9 of 19
       to the defendant in Vaughn v. State, 782 N.E.2d 417, 420-21 (Ind. Ct. App.

       2003), the General Assembly amended the statute. The version of the statute in

       effect at the time J.S. committed his crime provided that the factors set forth

       above must be considered in determining whether a person is or was living as a

       spouse of another individual. I.C. § 35-42-2-1.3(c).


[14]   In J.S.’s direct appeal, appellate counsel argued that the version of the statute

       in effect at the time he committed his crime was unconstitutionally vague as

       applied to him. See Appellant’s Br. on Direct Appeal p. 15-16.3 She directed

       this Court’s attention to the following facts in the record in support of the

       argument:


                Here, Mr. J.S. was the only person on the lease to the apartment
                at Anthony Apartments. He paid the rent and utilities. [A.B.]
                did not have a key to the apartment. She did not contribute
                financially to the household. The parties had separate checking
                and savings accounts. [A.B.] had been living in Houston, Texas
                from the beginning of January until the end of March 2014.
                Prior to that, she had lived in Carmel, Indiana and North
                Carolina. The parties had been dating for only a short period of
                time.


                The only operative facts which were used to establish that [A.B.]
                and Mr. J.S. had previously been “living as if a spouse” of the
                other were that they had dated and that they had an intimate
                sexual relationship. It is not enough that two individuals have
                dated and those individuals had a sexual relationship during that



       3
         J.S. claims that counsel based her argument on the prior version of the statute, but it is apparent that he
       is wrong, inasmuch as the brief discusses the factors listed above. Appellant’s Br. on Direct Appeal p. 15-16.


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019                    Page 10 of 19
               time. The Court found in Vaughn v. State, 782 N.E2d 417 (Ind.
               [Ct.] App. 2003) that something more than living together and
               having a sexual relationship is required to establish individuals
               are living together as spouses. At the most, [A.B.] and Mr.
               J.S. could have “lived together” for only a matter of days due to
               their internships and travels during winter break.


               Therefore, the statute as it applies to Mr. J.S. is
               unconstitutionally vague and his conviction should be vacated.


       Id. at 16. While the argument was not successful, we find that appellate counsel

       did the best she could with the record before her. Given the facts in the record

       clearly supporting a conclusion that J.S. and A.B. were living as if spouses, as

       well as the heavy burden to carry when arguing that a statute is

       unconstitutional, we find that appellate counsel was not deficient in the way in

       which she presented this argument.


                                  B. Prosecutorial Misconduct
[15]   Next, J.S. argues that appellate counsel should have raised multiple claims of

       prosecutorial misconduct. Initially, we note that no prosecutorial misconduct

       objections were raised at trial. As a result, to succeed with such a claim on

       direct appeal would require showing fundamental error. Ryan v. State, 9 N.E.3d

       663, 667 (Ind. 2014). Specifically, he would have had to show “a blatant

       violation of basic principles, [that] the harm or potential for harm is substantial,

       and [that] the resulting error denies the defendant fundamental due process.”

       Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006). Under these circumstances,

       appellate counsel reasonably concluded as a strategic decision

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 11 of 19
       that the likelihood of success on appeal was so slim that it would have been

       futile to make the argument. That said, we will address each of J.S.’s

       contentions specifically.


                                            1. Doyle Violation
[16]   J.S. testified at his trial. At several points during his testimony, the State

       questioned him about his decision to decline to participate in a university

       review board hearing. Direct Appeal Tr. Vol. III p. 240-45; see also id. at Vol.

       III p. 82 (emphasizing in closing arguments, “If it’s nothing more than a shove,

       why not tell the review board? Why not stand on the table and shout that’s

       what happened? But, he chose not to.”). J.S. contends that by pursuing this

       line of argument, the State violated his constitutional rights. Specifically, he

       argues that the prosecutor committed misconduct by impeaching J.S. with his

       silence at the university review board hearing.


[17]   The prosecution may not use statements from a custodial interrogation unless

       the defendant was warned of his Fifth Amendment “right to remain silent.”

       Miranda v. Arizona, 384 U.S. 436, 444 (1966). Because Miranda warnings

       implicitly assure a defendant “that silence will carry no penalty,” the United

       States Supreme Court held that “it would be fundamentally unfair and a

       deprivation of due process to allow the arrested person’s silence to be used to

       impeach an explanation subsequently offered at trial.” Doyle v. Ohio, 426 U.S.

       610, 618 (1976). Our Supreme Court has further explained that




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 12 of 19
                  [a] defendant who receives Miranda warnings is advised that he
                  may remain silent; he is not warned that the right continues only
                  while he is in the custody of the arresting officers. Penalizing the
                  accused for silence before trial is no less punishment for the
                  exercise of a right than penalizing silence at the time of arrest.


       Jones v. State, 265 Ind. 447, 451, 355 N.E.2d 402, 405 (Ind. 1976). However,

       when “a defendant does not remain silent, he cannot later claim that the silence

       was used against him.” Sylvester v. State, 698 N.E.2d 1126, 1131 (Ind. 1998).


[18]   Here, J.S. initially talked to the police, but then asked for a lawyer.4 After he

       was released on bail, but before the review board hearing, he spoke to members

       of the board. He then declined to participate in the hearing.


[19]   J.S. was not permitted to “remain ‘selectively’ silent and later claim[] that

       voids in the incomplete statement are sheltered by the Fifth Amendment and

       under Doyle cannot be used to impeach his testimony.” Carlyle v. State, 428

       N.E.2d 10, 13 (Ind. 1981); see also United States v. Bonner, 302 F.3d 776, 784 (7th

       Cir. 2002) (observing that “it would not serve the criminal justice system to

       allow defendants to use the Fifth Amendment as both a shield and as a sword,

       answering questions selectively and preventing the prosecution from

       mentioning such selectiveness at trial”). Furthermore, the review board was

       not required to provide J.S. with Miranda warnings because the hearing was

       not a custodial interrogation. Miranda, 384 U.S. at 478-79. There can be no




       4
           The State did not use that request against him.


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 13 of 19
       Doyle violation without Miranda warnings because they are “prerequisites for

       finding a constitutional violation.” Myers v. State, 27 N.E.3d 1069, 1080 (Ind.

       2015). Under these circumstances, it is apparent that it would have been futile

       for appellate counsel to claim a Doyle violation; therefore, we find no ineffective

       assistance on this basis.


                                    2. Vouching for Witnesses
[20]   Doyle next argues that the prosecutor committed misconduct by vouching for

       the police officer witnesses. During closing, the prosecutor argued,


               Now, would the Ball State Police Department? Do they have
               any reason to lie about what they saw that night? Four officers,
               do they have any reason to lie? In fact, if the[y] did, you know
               what? Their job, their profession as police officers is done. No
               better to end a police officer’s career, then have them lie on the
               stand. Their credibility is destroyed forever. They had no reason
               to lie. They don’t care. It’s another student-on-student violent
               act. They do that all the time. Not to this degree, but they deal
               with it all the time.


       Direct Appeal Tr. Vol. III p. 84.


[21]   While a prosecutor may not personally vouch for a witness, he may “‘comment

       on the credibility of the witnesses as long as the assertions are based on reasons

       which arise from the evidence.’” Cooper v. State, 854 N.E.2d 831, 836 (Ind.

       2006) (quoting Lopez v. State, 527 N.E.2d 1119, 1127 (Ind. 1988)). A prosecutor

       may also “respond to allegations and inferences raised by the defense even if the




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 14 of 19
       prosecutor’s response would otherwise be objectionable.” Dumas v. State, 803

       N.E.2d 1113, 1118 (Ind. 2004).


[22]   Here, the prosecutor’s argument was based on the record, which did not show a

       reason for the police officers to lie. Moreover, J.S. repeatedly implied that the

       police conducted an incomplete investigation and lied about their observations,

       meaning that the prosecutor was entitled to respond. See id.

       (holding that the prosecutor “was entitled to counter with argument that the

       witness was not lying and had no reason to do so”). Finally, the trial court

       instructed the jury that statements made by the attorneys are not evidence.

       Under these circumstances, even if appellate counsel had made this argument,

       J.S. would not have prevailed. We find no error on this basis.


                                3. Appealing to Jury’s Passions
[23]   Finally, J.S. argues that the prosecutor committed misconduct by appealing to

       the jury’s passions. A prosecutor may not request a jury to convict the

       defendant for any reason other than his guilt or “phrase a final argument in a

       manner calculated to inflame the passions or prejudice of a jury.” Jerden v.

       State, 37 N.E.3d 494, 499 (Ind. Ct. App. 2015).


[24]   Here, in closing arguments, the prosecutor made the following statements:


               Well, we have an extremely vivid account of what happened in
               that bedroom on March 30, from [A.B.] She told the police at
               the scene. She gave a voluntary statement at the hospital. She
               testified at the board review hearing, and also, you heard her sit
               right there, facing that man, put his hands on her as he tried to

       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 15 of 19
               choke the life out of her. She stood up to him. She told you
               what happened. Consistent, consistent, consistent. Can you
               imagine what it must have taken to walk into this courtroom,
               walk past him, sit there and have to look at [the] person who did
               that to you? That is not an easy thing to do, and many, many
               victims of domestic violence can’t do that. That did happen here
               today.


       Direct Appeal Tr. Vol. III p. 74. This argument was not an attempt to get the

       jury to convict J.S. for any reason other than his guilt. Instead, it emphasized

       that A.B.’s testimony was credible because it was consistent with what she had

       told the police at the scene and because it would have been difficult for A.B. to

       face her attacker. Moreover, it is apparent that the jury’s passions and

       prejudice were not inflamed, inasmuch as it found J.S. not guilty of the two

       felony charges. Under these circumstances, appellate counsel was not

       ineffective for failing to make this argument.


[25]   J.S. also argues that appellate counsel should have contended that the

       cumulative effect of the prosecutor’s conduct amounted to fundamental error.

       We have found no instances of misconduct—or anything coming close to

       misconduct—therefore, counsel could not have showed cumulative misconduct

       that denied J.S. a fair trial. In sum, we find that appellate counsel was not

       ineffective for failing to raise any arguments regarding prosecutorial

       misconduct.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 16 of 19
                                C. State’s Brief on Direct Appeal
[26]   Next, although slightly unclear, J.S. seems to argue that appellate counsel

       should have objected to the State’s brief on direct appeal.5 He argues,

       essentially, that the State’s statement of facts contains facts that are related to

       the two charges of which he was acquitted as well as the charge of which he

       was convicted.


[27]   Indiana Appellate Rule 46(A)(6) states that the statement of facts “shall

       describe the facts relevant to the issues presented for review . . . in accordance

       with the standard of review appropriate to the judgment or order being

       appealed.” J.S. challenged the constitutionality of the domestic battery statute

       and the sufficiency of the evidence supporting that conviction, meaning that it

       was appropriate for the State to recite all facts supporting that conviction, which

       it did.


[28]   What J.S. seems to be arguing is that it was inappropriate for the State to

       include evidence that he choked A.B. until she lost consciousness. But this

       evidence was not limited to the strangulation charge (of which he was

       acquitted), as the State did not specifically allege which touching supported the

       domestic battery in the charging information. We can only conclude that the




       5
        J.S. couches it in terms of prosecutorial misconduct, claiming that appellate counsel should have argued
       that the State committed prosecutorial misconduct via the content of its brief. We decline to find that a
       Deputy Attorney General representing the State on appeal is a prosecutor who can commit prosecutorial
       misconduct, but we will reframe the argument so that the substance may be addressed.


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019                 Page 17 of 19
       choking is evidence of domestic battery. Because Indiana does not use special

       verdicts, we do not know why the jury acquitted J.S. of strangulation. It may

       have believed, for example, that he did not impede her breathing or blood

       circulation. But the jury most likely convicted him of domestic battery for the

       choking because the evidence showed that her injuries resulted from that act.

       Therefore, any objection lodged or motion to strike filed by J.S.’s appellate

       counsel would have been unsuccessful.6 We find no ineffective assistance on

       this basis.


                     III. This Court’s Discussion on Direct Appeal
[29]   Finally, J.S. makes another somewhat unclear argument regarding this

       Court’s opinion on direct appeal. It seems as though he raises a freestanding

       claim of error that is similar to that raised regarding the State’s brief—he

       complains that this Court discussed evidence regarding the choking when he

       was convicted of domestic battery but acquitted of strangulation. This is an

       issue that was known and available on direct appeal because he could have

       raised it in a petition for rehearing or a petition to transfer.7 As such, it is

       unavailable on post-conviction review. Williams v. State, 808 N.E.2d 652, 659

       (Ind. 2004).




       6
        We also note that all of these facts were in the record on appeal, meaning that they were available to the
       Court regardless of whether they were included in the State’s brief.
       7
        J.S. argues that he could not have raised a new issue in a petition for rehearing. But an argument that this
       Court erred in its decision is precisely the type of issue that should be raised on rehearing.


       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019                    Page 18 of 19
[30]   Even if J.S. had not waived this claim, it is meritless. This Court explicitly

       noted that he was acquitted of the strangulation and criminal confinement

       charges, and its discussion of the underlying facts in no way implies otherwise.

       He is not entitled to relief for this claim.


[31]   The judgment of the post-conviction court is affirmed.


       May, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PC-1728 | March 12, 2019   Page 19 of 19